
	
		I
		111th CONGRESS
		1st Session
		H. R. 3805
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Electronic Duck Stamp Act of 2005 to extend
		  by 2 years the period for the conduct of the electronic duck stamp pilot
		  program under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Duck Stamp Extension Act of
			 2009.
		2.Extension of
			 electronic duck stamp pilot programSection 4 of the Electronic Duck Stamp Act
			 of 2005 (Public Law 109–266; 16 U.S.C. 718 note) is amended—
			(1)in subsection (a),
			 by striking 3-year and inserting 5-year;
			 and
			(2)in subsection (b)(2), by striking
			 3 and inserting 5.
			
